Citation Nr: 0634796	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-41 687A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right ankle.

2. Entitlement to service connection for a right wrist 
disability. 

3. Entitlement to service connection for a left wrist 
disability.

4. Entitlement to service connection for a low back 
disability.

5. Entitlement to service connection for pseudofolliculitis 
barbae.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to August 1975 and from June 1976 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Roanoke, 
Virginia, Department of Veterans' Affairs (VA), Regional 
Office (RO).  

In August 2005, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims folder.  

During that hearing and on the record, the veteran withdrew 
from the appeal the issues of service connection for 
bilateral hearing loss and tinnitus.  The veteran however 
raised the issue of service connection for an ear problem, 
other than hearing loss and tinnitus, which is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. Residuals of a fracture of the right ankle are not 
currently shown.

2. The current right wrist disability is the result of an 
intercurrent injury that was incurred in August 1996 and is 
unrelated to service. 

3. A left wrist disability is not currently shown. 

4. A low back disability is not currently shown.

5. Pseudofolliculitis barbae is not currently shown.



CONCLUSIONS OF LAW

1. Residuals of a fracture of the right ankle were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

2. The current right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006). 

3. A left wrist disability is not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

4. A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

5. Pseudofolliculitis barbae was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letters, dated in June and August 2003.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records and VA records, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was asked to send in any 
evidence in his possession that pertained to the claims.  The 
notices included the general provision for the effective date 
of the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  There is no indication 
of the existence of additional evidence to substantiate the 
claims and there is otherwise no additional evidence to 
obtain.  Also in the absence of evidence of residuals of a 
right ankle fracture, current left wrist disability, current 
low back disability or pseudofolliculitis barbae, or evidence 
that the current right wrist disability may be associated 
with an event in service, VA examinations are not necessary 
under the duty to assist to decide the claims.  
38 C.F.R. § 3.159(c)(4).  For these reasons, no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Analysis 

The service medical record shows that in November 1984 the 
veteran injured his right wrist in a fight.  X-rays of the 
right wrist were negative.  In February 1985 the veteran 
injured his right ankle playing basketball, and the initial 
impression was sprain v. fracture.  Subsequently, an X-ray of 
the right ankle revealed soft tissue swelling, but no 
evidence of a fracture.  In April 1985, the veteran 
complained of wrist pain after using crutches following his 
ankle injury. No abnormality of either wrist was identified.  

After service, there is no medical evidence of current 
residuals of a right ankle fracture, a current left wrist 
disability, a current low back disability, or 
pseudofolliculitis barbae.  An X-ray of the lumbar spine was 
normal.  

The record does show that in August 1996 the veteran suffered 
a right wrist injury, requiring surgery in January 1997 and 
in March 1999, resulting in shortening of the ulna. 

A claim for service connection must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

The mere fact that the right ankle was injured in service, 
and wrist pain, low back pain, and pseudofolliculitis barbae 
were documented during service is insufficient to establish 
the claims of service connection.  Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997) (A condition or injury occurred in 
service alone is not enough to establish service connection, 
there must be a current disability resulting from that 
condition or injury.). 

As for the right ankle, there is no evidence of a fracture by 
X-ray during service or since service.  In the absence of 
proof of a right ankle fracture, there can be no valid 
claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While a right wrist injury was documented during service, no 
chronic residuals were shown during service and there is no 
evidence of continuity of sympotmalotogy after service to 
support the claim.  The evidence does show that in 1996 the 
veteran suffered an intercurrent injury, resulting in his 
current right wrist disability.  There is no medical evidence 
that relates the intercurrent injury in 1996 to service or 
any event during service.  For these reasons, the current 
right wrist disability is unrelated to service. 

While wrist pain, presumably the left wrist, and 
pseudofolliculitis barbae were documented during service, 
there is no competent medical evidence to show that the 
veteran currently has a left wrist disability or 
pseudofolliculitis barbae.  In the absence of proof of 
present disabilities, there can be no valid claims.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).p

While low back pain was documented during service, and the 
veteran has described ongoing back pain, there is no 
competent medical evidence to show that the veteran currently 
has a low back disability, apart from pain.  Pain alone 
without evidence of current disability and an insufficient 
factual showing that the pain derives from an in-service 
injury, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 
1356 (Fed. Cir. 2001).

As for the veteran's statements and testimony, the veteran 
testified that he has low back pain, which he relates to an 
injury in a vehicle accident during service, and that he 
takes pain medication.  He testified also that he has 
controlled his pseudofolliculitis by growing a beard, which 
has not required treatment.

Where as here, the determinative issue involves medical 
causation, competent medical evidence is required to support 
the claim.  The veteran as a lay person is not competent to 
offer an opinion that requires medical expertise, and 
consequently his statements and testimony to the extent that 
he associates his claimed disabilities to service does not 
constitute evidence favorable to the claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence of favorable to the claims, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

                                                                         
(The Order follows on the next page.)





ORDER

Service connection for residuals of a right ankle fracture is 
denied. 

Service connection for a right wrist disability is denied.  

Service connection for a left wrist disability is denied. 

Service connection for a low back disability is denied.  

Service connection for pseudofolliculitis barbae is denied.  



______________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


